On petition for rehearing, it is called to our attention that on August 23, 1917, we made an order transferring the proceeding for prohibition, referred to in the opinion of Mr. Justice Henshaw, to this court for hearing and determination. The order revived the alternative writ of prohibition issued by the district court of appeal, and the restraining effect of such writ will remain in force until this court shall dispose of the proceeding thus transferred, and now pending here. On the merits, the two proceedings — that in prohibition and the present one in mandate — turn on the same legal questions. We are entirely satisfied with the manner in which these questions are disposed of by our opinion herein. But, since the alternative writ of prohibition is still in force, the respondent judge is confronted by two orders, one commanding, and the other prohibiting, certain action. To avoid technical difficulties which may arise, it is ordered that execution of our writ of mandate be stayed until the disposition of the pending proceeding for prohibition.
The petition for rehearing is denied.